Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 27, 1963 on his plea of guilty, convicting him of selling lottery tickets (Penal Law, § 1373) and sentencing him to *830serve six months in the New York City Penitentiary. Defendant contends that his sentence was excessive; he raises no other question.- Judgment modified on the facts by reducing defendant’s sentence to the time already served. As so modified, the judgment affirmed, defendant discharged, and' bail exonerated. In our opinion, the sentence originally imposed constituted a proper exercise of discretion. However, in view of the defendant’s severe physical illness, it is in the interests of substantial justice that the sentence be reduced to the time already served. Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ.,- concur.